Title: III. Notes on Henderson Land Deeds, 30 April 1804
From: Jefferson, Thomas
To: 


            
              
              after 30 Apr. 1804
            
            
              
                ✓ 1799. Dec. 28.
                James L. Henderson to Tucker Woodson. deed for ‘all his right &c in the lands of his father,’ to wit 110 & reversion of dower except his interest in the mill now standing, and the lot occupied by Henderson & Connard; but conveys all the other unsold lots in Milton, in considn of a negro man James or £110. & of the relinqmt of a debt of 152. D. due from sd James to Tucker. John Henderson subjoins his undertaking as security that James shall confirm this conveyance when he comes of age. 
              
              
                
                3. witnesses. not recorded.
              
              
                ✓ 1801. Apr. 25.
                on the same paper is Tucker Woodson’s assignmt of the above rights to Craven Peyton, who is to run the risk and be at expense of procuring the deed &c. no considn expressed 
              
              
                
                not recorded. 2. witnesses
              
              
                ✓ 1801. Mar. 17.
                Isham Henderson’s deed to James L. Henderson. for his undivided part of the lands of B. Henderson including his part of the widow’s dower ‘except a mill & lot, warehouse & lot, & store house & lot, for which acknoleges paimt. & obliges himself to make a good deed when of age. 3. witnesses. not recorded.
              
              
                same day.
                on back of same instrument is endorsed James L. Henderson’s assignmt of all his interests therein & binds himself in penalty of £1000. as security that Isham shall make deed when of age. 
              
              
                
                not recorded. 3. witnesses.
              
              
              
                ✓ 1801. Mar. 18.
                Charles Henderson’s deed to James L. Henderson all his right in the undivided lands of his father including his part of the dower except a mill and seat below said mill, warehouse & lot & storehouse & lot & undivided lots in Milton, acknoleges paimt. & binds himself in £1000. to make deed when of age
              
              
                
                2. witnesses
              
              
                Mar. 19.
                on back of same instrument James L. Henderson assigns the contents to Craven Peyton for value recd. & binds himself in £1000 as security that Charles shall make good deed after he comes of age. 
              
              
                
                3. witnesses
              
              
                1804. Jan. 31.
                on back of same paper, being of full age, ratifies the deed in presence of three witnesses. 
              
              
                
                not recorded.
              
              
                1802. Sep. 18.
                James L. Henderson’s deed to Craven Peyton for all the rights &c. of Bennet Hil. Henderson, Eliza, Frances, Lucy & Nancy in the lands of their father, ‘except a mill, warehouse, & storehouse in Milton’ for value recd. and binds himself in £5000. as security that they shall make good title after age. ‘£650–0–0’ expressed in figures at bottom. 3. witnesses. not recorded.
              
              
                Sep. 23.
                James L. Henderson’s deed to Craven Peyton mortgaging the lands in Boone county Kentucky which be possessed from his father Bennet H. as security that the sd Bennet Hil. Eliza, Frances, Lucy & Nancy shall make good titles to the lands in Alb. when they come of age. he stiles himself in this deed, their guardian. 3 witnesses. not recorded.
              
              
                same day.
                his reciept for £650. in property at cash price. 1. witness.
              
              
                same day.
                Eliz. Henderson’s rect. for £250. property at cash price for her dower. 1 witness
              
              
                1801. Nov. 29.
                James L. Henderson’s deed to Craven Peyton for the lands before conveyed by him to Tucker Woodson, & by Tucker Woodson to C.P. being intended as a ratification of that duly proved & recorded
              
              
                1803. June 7.
                John R. Kerr’s deed (Sarah’s name mentd. but she does not sign) to Craven Peyton for all the property divided or undivided of the land of the late Bennett Henderson in Alb. which descended on Sarah (being 111 part, that of Wm. not included) & the reversion on the dower, excepting ‘the lots in the town of Milton, the tobo. warehouses, the distillery & the mill in considn 400. D. no witnesses. acknold by Kerr in court & ordered to be recorded
              
              
                1803. Apr. 3.
                John Henderson’s deed (et ux.) to Craven Peyton, in considn £140. the following lands drawn by the sd John at the division of Bennet H’s land in Alb. viz No. 1. in the back lands containg. 102. as. & No. 9. in the lower field containing 6¼ as. duly recorded.
              
            
          